— In a shareholder’s derivative action seeking, inter alia, a declaration that a corporate policy of defendant Archie Enterprises, Inc., is “null and void”, plaintiff appeals from an order of the Supreme Court, Nassau County (Velsor, J.), dated May 8, 1981, which denied his motion for summary judgment and granted defendants-respondents’ cross motion for summary judgment dismissing the complaint on the basis of prematurity. Order affirmed, with $50 costs and disbursements. We find under the circumstances of this case that Special Term did not abuse its discretion in dismissing the complaint as being premature. Damiani, J. P., Mangano, Gulotta and Niehoff, JJ., concur.